UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-1130


RUNGRUDEE SUTEERACHANON,

                Plaintiff - Appellant,

          v.

MCDONALD’S RESTAURANTS OF MARYLAND, INC.,

                Defendant - Appellee,

          and

MCDONALD’S CORPORATION,

                Defendant.



                             No. 15-1131


RUNGRUDEE SUTEERACHANON,

                Plaintiff - Appellant,

          v.

MCDONALD’S RESTAURANTS OF MARYLAND, INC.,

                Defendant - Appellee.



                             No. 15-1132


RUNGRUDEE SUTEERACHANON,
                Plaintiff - Appellant,

          v.

MCDONALD’S RESTAURANTS OF MARYLAND, INC.,

                Defendant - Appellee.


Appeals from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:13-cv-02889-RWT; 8:13-cv-03150-RWT; 8:13-cv-02890-RWT)


Submitted:   June 25, 2015                  Decided:   June 29, 2015


Before GREGORY, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rungrudee Suteerachanon, Appellant Pro Se. Nigel F. Telman, Amanda
C. Wiley, PROSKAUER ROSE LLP, Chicago, Illinois; Alex Chad
Weinstein, PROSKAUER ROSE LLP, Washington, DC, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

      Rungrudee Suteerachanon appeals the district court’s orders

dismissing her employment discrimination actions and denying her

motion to reconsider under Fed. R. Civ. P. 59(e).        We have reviewed

the record and find no reversible error.           Accordingly, we affirm

for the reasons stated by the district court.            Suteerachanon v.

McDonald’s Rest. of Md., Inc., Nos. 8:13-cv-02889-RWT; 8:13-cv-

03150-RWT; 8:13-cv-02890-RWT (D. Md. Nov. 24, 2014 & Jan. 9, 2015).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    3